Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 1 of 16 Page ID #:298



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (pro hac vice pending)
  2 alexspiro@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, New York 10010
    Telephone: (212) 849-7000
  4
  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert M. Schwartz (Bar No. 117166)
  6 robertschwartz@quinnemanuel.com
    Michael T. Lifrak (Bar No. 210846)
  7 michaellifrak@quinnemanuel.com
    Jeanine M. Zalduendo (Bar No. 243374)
  8 jeaninezalduendo@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  9 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
 10
 11 HUESTON     HENNIGAN LLP
    John C. Hueston (Bar No. 164921)
 12 jhueston@hueston.com
    Moez M. Kaba (Bar No. 257456)
 13 mkaba@hueston.com
    523 West 6th Street, Suite 400
 14 Los Angeles, CA 90014
    Telephone: (213) 788-4340
 15
    Attorneys for Defendant Elon Musk
 16
 17                                 UNITED STATES DISTRICT COURT
 18                               CENTRAL DISTRICT OF CALIFORNIA
 19
 20 VERNON UNSWORTH,                                   Case No. 2:18-cv-08048
 21
                           Plaintiff,                  Judge: Hon. Stephen V. Wilson
 22
 23             vs.                                    DEFENDANT ELON MUSK’S
                                                       ANSWER TO PLAINTIFF’S
 24 ELON MUSK,                                         COMPLAINT
 25
                           Defendant.
 26
 27
 28

                                   DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
      09172-00001/10851621.6
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 2 of 16 Page ID #:299



  1                             THE NATURE OF PLAINTIFF’S CLAIM
  2             1.        This lawsuit presents the sad case of the previously unknown Vernon
  3 Unsworth, a retired British businessman, now living in Thailand, who has traveled to
  4 California (or his lawyer has) to sue Elon Musk based on how Mr. Musk responded
  5 to a verbal spat that Mr. Unsworth inexplicably initiated.
  6             2.        The matter arose in July 2018, in the wake of the successful rescue of a
  7 dozen Thai students and their soccer coach after they entered the Tham Luang cave
  8 system and became trapped for over two weeks. Thousands of people from around
  9 the world had rushed to the scene to assist with the rescue operation. Among them
 10 was Mr. Musk, who the Thai government later lauded for the impassioned donation
 11 of his and his employees’ substantial effort, ingenuity, and financial resources.
 12             3.        Mr. Unsworth was not a member of the dive team who risked their lives
 13 to rescue the students. He participated by sharing his knowledge of the caves. After
 14 the rescue succeeded, he wanted the acclaim and media spotlight to be pointed at
 15 him. For reasons known only to Mr. Unsworth, Mr. Musk’s involvement irritated
 16 him and his sense of self-importance.
 17             4.        None of the events giving rise to this lawsuit would have happened but
 18 for what Mr. Unsworth then did. During a July 13, 2018 interview on CNN, Mr.
 19 Unsworth condemned the efforts of Mr. Musk and his engineers as a mere “PR
 20 stunt.” Before Mr. Musk had said anything about Unsworth—or even knew who he
 21 was—Mr. Unsworth capped off his attacks on Mr. Musk with the terse suggestion
 22 that Mr. Musk take the miniature rescue submarine that he and his engineers had
 23 invented and built for the rescue and “stick it where it hurts.”
 24             5.        When Mr. Musk responded to the substance of Mr. Unsworth’s false
 25 attacks, he referred to Mr. Unsworth as a “pedo guy.” Within a matter of days,
 26 however, Mr. Musk retracted his remarks and deleted his Twitter posts. But Mr.
 27 Unsworth wasn’t done. In the weeks that followed, his attorney tweeted Mr. Musk
 28 and three reporters, tauntingly telling Mr. Musk to check his mail for a legal threat.
                                                      -1-
                                 DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
      09172-00001/10851621.6
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 3 of 16 Page ID #:300



  1 Provoked by these new tweets, reporters hounded Mr. Musk for additional
  2 information. Mr. Musk then wrote off-the-record e-mails to a Buzz Feed reporter in
  3 which Mr. Musk said that the reporter should do his own investigation. Instead, the
  4 reporter published the e-mails without Mr. Musk’s knowledge or approval. This
  5 lawsuit followed.
  6        6.     One has to question Mr. Unsworth’s motive in turning this into a federal
  7 case. The libel laws exist to protect those whose reputations have been harmed by
  8 false assertions of fact. In the case of Mr. Unsworth, who made himself a public
  9 figure, those assertions have to be made with constitutional malice. Mr. Musk has
 10 already retracted what he said publicly. Mr. Unsworth’s claim is thus confined to
 11 what Mr. Musk said in private conversation. Regardless, Mr. Unsworth and his
 12 reputation are no worse off. After Mr. Musk’s remarks, Mr. Unsworth continued to
 13 receive the adulation he craved from his involvement in the rescue. He continues to
 14 give speeches about his work before enthusiastic audiences. And in December 2018,
 15 the government of Her Majesty Queen Elizabeth II announced that she would be
 16 making Mr. Unsworth a member of the Order of the British Empire. No, this lawsuit
 17 is not about restoring anything Mr. Unsworth claims to have lost. The formerly
 18 unknown Mr. Unsworth remains the utterly undamaged Mr. Unsworth. In reality,
 19 this case represents Mr. Unsworth’s devious desire to milk the media coverage over
 20 what he instigated to reap a financial windfall from Mr. Musk, despite the absence of
 21 any injury. Mr. Musk will fight that.
 22        7.     As detailed below, Mr. Musk denies the allegations of defamation and
 23 specifically answers each paragraph of the Complaint.
 24                                   INTRODUCTION
 25        8.     Defendant admits that the Court has diversity jurisdiction. Defendant
 26 denies all other allegations in Paragraph 1.
 27        9.     Defendant lacks sufficient knowledge to admit or deny the allegations of
 28 Paragraph 2 and denies them on that basis.
                                              -2-
                         DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 4 of 16 Page ID #:301



  1        10.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  2 Paragraph 3 and denies them on that basis.
  3        11.    Defendant denies the allegations in Paragraph 4.
  4        12.    Defendant denies that the Exhibit A referenced in Paragraph 5 contains
  5 an accurate or complete timeline of the events relevant to this action.
  6        13.    Defendant denies the allegations in Paragraph 6.
  7                                    THE PARTIES
  8                                   Vernon Unsworth
  9        14.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 10 Paragraph 7 and denies them on that basis.
 11        15.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 12 Paragraph 8 and denies them on that basis.
 13        16.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 14 Paragraph 9 and denies them on that basis.
 15        17.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 16 Paragraph 10 and denies them on that basis.
 17        18.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 18 Paragraph 11 and denies them on that basis.
 19        19.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 20 Paragraph 12 and denies them on that basis.
 21        20.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 22 Paragraph 13 and denies them on that basis.
 23        21.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 24 Paragraph 14 and denies them on that basis.
 25                                       Elon Musk
 26        22.    Defendant admits the allegations of Paragraph 15.
 27        23.    Defendant admits the allegations of Paragraph 16.
 28        24.    Defendant admits the allegations of Paragraph 17.
                                              -3-
                         DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 5 of 16 Page ID #:302



  1        25.    Defendant admits the allegations of Paragraph 18.
  2        26.    Defendant admits the allegations of Paragraph 19, although Defendant
  3 cannot vouch for the accuracy of the cited list.
  4        27.    Defendant admits the allegations of Paragraph 20, although Defendant
  5 cannot vouch for the accuracy of the cited list.
  6        28.    Defendant admits the allegations of Paragraph 21.
  7        29.    Defendant admits the allegations of Paragraph 22.
  8                                   INTRODUCTION
  9                              The Thailand Cave Rescue
 10        30.    Defendant admits the allegations of Paragraph 23, based on Defendant’s
 11 understanding of the relevant events.
 12        31.    Defendant admits the allegations of Paragraph 24, based on Defendant’s
 13 understanding of the relevant events.
 14        32.    Defendant admits the allegations of Paragraph 25, based on Defendant’s
 15 understanding of the relevant events.
 16        33.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 17 Paragraph 26 and denies them on that basis.
 18        34.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 19 Paragraph 27 and denies them on that basis.
 20        35.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 21 Paragraph 28 and denies them on that basis.
 22        36.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 23 Paragraph 29 and denies them on that basis.
 24        37.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 25 Paragraph 30 and denies them on that basis.
 26        38.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 27 Paragraph 31 and denies them on that basis.
 28
                                              -4-
                         DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 6 of 16 Page ID #:303



  1          39.   Defendant lacks sufficient knowledge to admit or deny the allegations of
  2 Paragraph 32 and denies them on that basis.
  3          40.   Defendant lacks sufficient knowledge to admit or deny the allegations of
  4 Paragraph 33 and denies them on that basis.
  5          41.   Defendant lacks sufficient knowledge to admit or deny the allegations of
  6 Paragraph 34 and denies them on that basis.
  7          42.   Defendant lacks sufficient knowledge to admit or deny the allegations of
  8 Paragraph 35 and denies them on that basis.
  9          43.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 10 Paragraph 36 and denies them on that basis.
 11          44.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 12 Paragraph 37 and denies them on that basis.
 13          45.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 14 Paragraph 38 and denies them on that basis.
 15          46.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 16 Paragraph 39 and denies them on that basis.
 17          47.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 18 Paragraph 40 and denies them on that basis.
 19          48.   Defendant lacks sufficient knowledge to admit or deny the allegations of
 20 Paragraph 41 and denies them on that basis.
 21          49.   Defendant admits the allegations of Paragraph 42, based on Defendant’s
 22 understanding of the relevant events.
 23          50.   Defendant admits the allegations of Paragraph 43, based on Defendant’s
 24 understanding of the relevant events.
 25          51.   Defendant admits, based on his understanding of the relevant events,
 26 that the Boys were found on July 2, 2018. Defendant lacks sufficient knowledge to
 27 admit or deny the remaining allegations of Paragraph 44 and denies them on that
 28 basis.
                                              -5-
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 7 of 16 Page ID #:304



  1        52.    Defendant admits, based on his understanding of the relevant events,
  2 that the Boys were found in the Cave System nine days after they went missing.
  3 Defendant lacks sufficient knowledge to admit or deny the remaining allegations of
  4 Paragraph 45 and denies them on that basis.
  5        53.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  6 Paragraph 46 and denies them on that basis.
  7        54.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  8 Paragraph 47 and denies them on that basis.
  9        55.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 10 Paragraph 48 and denies them on that basis.
 11        56.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 12 Paragraph 49 and denies them on that basis.
 13        57.    Defendant admits, based on his understanding of the relevant events,
 14 that Mr. Gunan tragically lost his life on or about July 6, 2018 during the rescue
 15 effort. Defendant lacks sufficient knowledge to admit or deny the remaining
 16 allegations of Paragraph 50 and denies them on that basis.
 17        58.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 18 Paragraph 51 and denies them on that basis.
 19        59.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 20 Paragraph 52 and denies them on that basis.
 21        60.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 22 Paragraph 53 and denies them on that basis.
 23        61.    Defendant admits the allegations of Paragraph 54.
 24        62.    Defendant admits, based on his understanding of the relevant events,
 25 that the rescue operation began on July 8, 2018 and that the Boys were successfully
 26 rescued from the Cave System in the following days, which was the result of the
 27 work of many dedicated volunteers. Defendant lacks sufficient knowledge to admit
 28 or deny the remaining allegations of Paragraph 55 and denies them on that basis.
                                              -6-
                         DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 8 of 16 Page ID #:305



  1        63.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  2 Paragraph 56 and denies them on that basis.
  3        64.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  4 Paragraph 57 and denies them on that basis.
  5        65.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  6 Paragraph 58 and denies them on that basis.
  7        66.    Defendant lacks sufficient knowledge to admit or deny the allegations of
  8 Paragraph 59 and denies them on that basis.
  9        67.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 10 Paragraph 60 and denies them on that basis.
 11        68.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 12 Paragraph 61 and denies them on that basis.
 13        69.    Defendant admits the allegations of Paragraph 62, that he offered to
 14 build (and did have built) a min-submarine to aid in the rescue effort, although it is
 15 inaccurate to describe it as having “several protruding parts.”
 16        70.    Defendant denies that the allegations in Paragraph 63 provide sufficient
 17 context and background and thus together fail to accurately describe the event.
 18 Defendant therefore denies them on that basis.
 19        71.    Defendant admits the allegations of Paragraph 64.
 20        72.    Defendant denies that the allegations in Paragraph 65 provide sufficient
 21 context and background and thus together fail to accurately describe the event.
 22 Defendant therefore denies them on that basis.
 23        73.    Defendant admits the allegations of Paragraph 66, although Defendant
 24 cannot vouch for the accuracy of the reports.
 25        74.    Defendant admits the allegations of Paragraph 67, based on Defendant’s
 26 understanding of the relevant events.
 27        75.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 28 Paragraph 68 and denies them on that basis.
                                               -7-
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 9 of 16 Page ID #:306



  1        76.    Defendant admits the allegations of Paragraph 69, although Defendant
  2 cannot vouch for the accuracy of the reports.
  3                            Mr. Unsworth’s CNN Interview
  4        77.    Defendant admits that Mr. Unsworth appeared on CNN on July 13,
  5 2018. Defendant lacks sufficient knowledge to admit or deny the remaining
  6 allegations of Paragraph 70 and denies them on that basis.
  7        78.    Defendant admits that Plaintiff made the statements quoted in Paragraph
  8 71. Defendant denies that this is a complete collection of Plaintiff’s statements.
  9 Defendant specifically denies all allegations in footnote 4.
 10                                  Musk’s Accusations
 11        79.    Defendant denies the allegations in Paragraph 72.
 12        80.    Defendant admits that he tweeted the quoted text in Paragraph 73.
 13        81.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 14 Paragraph 74 and denies them on that basis.
 15        82.    Defendant admits that he tweeted the quoted text in Paragraph 75.
 16        83.    Defendant admits that he tweeted the quoted text in Paragraph 76.
 17        84.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 18 Paragraph 77 and denies them on that basis.
 19        85.    Defendant denies that Paragraph 78 includes a complete definition of
 20 the term pedophile.
 21        86.    Defendant admits that he tweeted the quoted text in Paragraph 79.
 22 Defendant denies all other allegations in Paragraph 79.
 23        87.    Defendant admits that he tweeted the quoted text in Paragraph 80.
 24 Defendant denies all other allegations in Paragraph 80.
 25        88.    Defendant denies the allegations in Paragraph 81.
 26        89.    Defendant lacks sufficient knowledge to admit or deny the allegations of
 27 Paragraph 82 and denies them on that basis.
 28
                                              -8-
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 10 of 16 Page ID #:307



   1        90.   Defendant admits that he tweeted the quoted text in Paragraph 83.
   2 Defendant denies all other allegations in Paragraph 83.
   3        91.   Defendant denies the allegations in Paragraph 84.
   4        92.   Defendant denies the allegations in Paragraph 85.
   5        93.   Defendant admits that on or about August 28, 2018, BuzzFeed News
   6 and other publications published articles regarding Defendant’s tweets. Defendant
   7 denies all other allegations in Paragraph 86.
   8        94.   Defendant admits that on or about August 29, 2018, an individual
   9 purporting to be Mr. Unsworth’s attorneys responded via Twitter with the quoted text
 10 in Paragraph 83. Defendant denies all other allegations in Paragraph 87.
 11         95.   Defendant admits that he sent an email to a reporter with the quoted text
 12 in Paragraph 88, specifically stating it was “off the record.” Defendant denies all
 13 other allegations in Paragraph 88.
 14         96.   Defendant admits that he sent an email to a reporter with the quoted text
 15 in Paragraph 88, specifically stating it was “off the record.” Defendant denies all
 16 other allegations in Paragraph 89.
 17         97.   Defendant admits that he sent an email to a reporter with the quoted text
 18 in Paragraph 88, specifically stating it was “off the record.” Defendant denies all
 19 other allegations in Paragraph 90.
 20         98.   Defendant denies the allegations in Paragraph 91.
 21         99.   Defendant admits that he sent an email to a reporter with the quoted text
 22 in Paragraph 92, specifically stating it was “on background.” Defendant denies all
 23 other allegations in Paragraph 92.
 24         100. Defendant admits that he sent an email to a reporter with the quoted text
 25 in Paragraph 92, specifically stating it was “on background.” Defendant denies all
 26 other allegations in Paragraph 93.
 27
 28
                                              -9-
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 11 of 16 Page ID #:308



   1        101. Defendant admits that he sent an email to a reporter with the quoted text
   2 in Paragraph 92, specifically stating it was “on background.” Defendant denies all
   3 other allegations in Paragraph 94.
   4        102. Defendant denies the allegations in Paragraph 95.
   5        103. Defendant denies the allegations in Paragraph 96.
   6        104. Defendant admits that he sent an email to a reporter with the quoted text
   7 in Paragraph 97, specifically stating it was “off the record.” Defendant denies all
   8 other allegations in Paragraph 97.
   9                            JURISDICTION AND VENUE
 10         105. Defendant lacks sufficient knowledge to admit or deny the allegations of
 11 Paragraph 98 and denies them on that basis.
 12         106. Defendant admits the allegations of Paragraph 99.
 13         107. Defendant denies the allegations in Paragraph 100.
 14         108. Defendant denies the allegations in Paragraph 101 that damages, if any,
 15 exceed $75,000.00, exclusive of interest and costs.
 16         109. Defendant admits the allegations of Paragraph 102.
 17         110. Defendant denies the allegations in Paragraph 103.
 18         111. Defendant admits that he published the tweets-at-issue from California.
 19 Defendant denies all other allegations in Paragraph 104.
 20         112. Defendant admits that he published the tweets-at-issue from California.
 21 Defendant denies all other allegations in Paragraph 105.
 22         113. Defendant lacks sufficient knowledge to admit or deny the allegations of
 23 Paragraph 106 and denies them on that basis.
 24         114. Defendant denies the allegations in Paragraph 107.
 25         115. Defendant denies that Mr. Unsworth has suffered any damages.
 26 Defendant lacks sufficient knowledge to admit or deny the remaining allegations of
 27 Paragraph 108 and denies them on that basis.
 28
                                              - 10 -
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 12 of 16 Page ID #:309



   1        116. Defendant lacks sufficient knowledge to admit or deny the allegations of
   2 Paragraph 109 and denies them on that basis.
   3        117. Defendant admits the allegations of Paragraph 110.
   4        118. Defendant admits the allegations of Paragraph 111.
   5                     CAUSE OF ACTION FOR DEFAMATION
   6        119. Defendant reasserts and incorporates by reference its denials to
   7 paragraph 1 through 111 of Plaintiff’s Complaint as if fully restated herein.
   8        120. Defendant denies the allegations in Paragraph 113.
   9        121. Defendant admits the allegations of Paragraph 114.
 10         122. Defendant lacks sufficient knowledge to admit or deny the allegations of
 11 Paragraph 115 and denies them on that basis.
 12         123. Defendant denies the allegations in Paragraph 116.
 13         124. Defendant lacks sufficient knowledge to admit or deny the allegations of
 14 Paragraph 117 and denies them on that basis.
 15         125. Defendant lacks sufficient knowledge to admit or deny the allegations of
 16 Paragraph 118 and denies them on that basis.
 17         126. Defendant lacks sufficient knowledge to admit or deny the allegations of
 18 Paragraph 119 and denies them on that basis.
 19         127. Defendant lacks sufficient knowledge to admit or deny the allegations of
 20 Paragraph 120 and denies them on that basis.
 21         128. Defendant lacks sufficient knowledge to admit or deny the allegations of
 22 Paragraph 121 and denies them on that basis.
 23         129. Defendant lacks sufficient knowledge to admit or deny the allegations of
 24 Paragraph 122 and denies them on that basis.
 25         130. Defendant lacks sufficient knowledge to admit or deny the allegations of
 26 Paragraph 123 and denies them on that basis.
 27         131. Defendant lacks sufficient knowledge to admit or deny the allegations of
 28 Paragraph 124 and denies them on that basis.
                                              - 11 -
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 13 of 16 Page ID #:310



   1       132. Defendant denies the allegations in Paragraph 125.
   2       133. Defendant denies the allegations in Paragraph 126.
   3       134. Defendant denies the allegations in Paragraph 127.
   4       135. Defendant denies the allegations in Paragraph 128.
   5       136. Defendant denies the allegations in Paragraph 129.
   6       137. Defendant denies the allegations in Paragraph 130.
   7       138. Defendant denies the allegations in Paragraph 131.
   8       139. Defendant denies the allegations in Paragraph 132.
   9       140. Defendant denies the allegations in Paragraph 133.
 10        141. Defendant denies the allegations in Paragraph 134.
 11        142. Defendant denies the allegations in Paragraph 135.
 12        143. Defendant denies the allegations in Paragraph 136.
 13        144. Defendant denies the allegations in Paragraph 137.
 14        145. Defendant denies the allegations in Paragraph 138.
 15        146. Defendant denies the allegations in Paragraph 139.
 16        147. Defendant denies the allegations in Paragraph 140.
 17        148. Defendant denies the allegations in Paragraph 141.
 18        149. Defendant denies the allegations in Paragraph 142.
 19        150. Defendant denies the allegations in Paragraph 143.
 20        151. Defendant denies that Plaintiff is entitled to any of the listed judgments
 21 or remedies on pages 20 and 21 of the Complaint.
 22                             AFFIRMATIVE DEFENSES
 23        Defendant has not knowingly or intentionally waived any applicable defenses.
 24 Defendant expressly reserves the right to plead additional affirmative defenses and
 25 other defenses should such defenses be revealed by discovery in this case.
 26 Defendant asserts the following defenses without assuming the burden of proof as to
 27 any issue that would otherwise rest with Plaintiff.
 28
                                             - 12 -
                         DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 14 of 16 Page ID #:311



   1                         FIRST AFFIRMATIVE DEFENSE
   2                           (NON-ACTIONABLE OPINION)
   3        1.    The Complaint fails to state a claim upon which relief can be granted,
   4 including because the statements-at-issue are nonactionable opinion.
   5                       SECOND AFFIRMATIVE DEFENSE
   6                (FAILURE TO JOIN AN INDISPENSABLE PARTY)
   7        2.    Plaintiff has failed to join an indispensable party, BuzzFeed, in their
   8 Complaint. In the absence of BuzzFeed, the Court cannot afford complete relief
   9 among the parties.
 10                          THIRD AFFIRMATIVE DEFENSE
 11                                         (TRUTH)
 12         3.    Plaintiff cannot recover for defamation because the all or parts of the
 13 statements-at-issue were true or substantially true.
 14                        FOURTH AFFIRMATIVE DEFENSE
 15                             (LACK OF ACTUAL MALICE)
 16         4.    Plaintiff cannot prove that Defendant made the statements-at-issue with
 17 knowledge that they were false or with reckless disregard of whether they were false
 18 or not.
 19                          FIFTH AFFIRMATIVE DEFENSE
 20                             (NO ACTUAL DAMAGES)
 21         5.    Plaintiff cannot prove any damages proximately caused by the
 22 statements-at-issue, including to his reputation.
 23                          SIXTH AFFIRMATIVE DEFENSE
 24                           (ADEQUATE REMEDY AT LAW)
 25         6.    Plaintiff’s claim for equitable relief is barred because Plaintiff has an
 26 adequate remedy at law.
 27                        SEVENTH AFFIRMATIVE DEFENSE
 28                                 (FIRST AMENDMENT)
                                               - 13 -
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 15 of 16 Page ID #:312



   1        7.     Defendant’s statements-at-issue are protected by the First Amendment
   2 of the Constitution of the United States.
   3                         EIGHTH AFFIRMATIVE DEFENSE
   4                                  (UNCLEAN HANDS)
   5        8.     Plaintiff’s claims are barred by the doctrine of unclean hands, as
   6 Plaintiff initiated and provoked this dispute with Defendant.
   7                          NINTH AFFIRMATIVE DEFENSE
   8             (COMMON INTEREST OR OTHER APPLICABLE PRIVILEGE)
   9        9.     Defendant’s statements-at-issue to BuzzFeed are not actionable
 10 defamation because they are protected by the common interest or other applicable
 11 privilege.
 12                          TENTH AFFIRMATIVE DEFENSE
 13                               (RETRACTION/APOLOGY)
 14         10.    Plaintiff’s claims are barred in part or in whole because Defendant
 15 retracted and/or apologized for certain of the statements-at-issue.
 16                        ELEVENTH AFFIRMATIVE DEFENSE
 17                                    (NO MITIGATION)
 18         11.    Plaintiff’s claims are barred, in whole or in part, because of his failure to
 19 mitigate or reasonably attempt to mitigate its alleged damages, if any, as required by
 20 law.
 21                               ADDITIONAL DEFENSES
 22         Defendant hereby gives notice that he intends to rely upon any other defenses
 23 that may become available or apparent during the discovery proceedings in this
 24 matter, and hereby reserves the right to amend his Answer and to assert any such
 25 defenses. Defendant is entitled to, and claims the benefit of, all defenses and
 26 presumptions set forth in or arising from any rule of law or statute of the United
 27 States or the State of California or any other applicable law.
 28
                                                 - 14 -
                          DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
Case 2:18-cv-08048-SVW-JC Document 45 Filed 05/13/19 Page 16 of 16 Page ID #:313



   1 Dated: May 13, 2019
   2
                                        QUINN EMANUEL URQUHART
   3                                    & SULLIVAN, LLP
                                        Alex Spiro
   4
                                        Robert M. Schwartz
   5                                    Michael T. Lifrak
                                        Jeanine M. Zalduendo
   6
   7                                    HUESTON HENNIGAN LLP
                                        John C. Hueston
   8
                                        Moez M. Kaba
   9
 10
 11
                                        By:
 12                                     Alex Spiro
 13                                     Attorneys for Defendant Elon Musk
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          - 15 -
                        DEFENDANT ELON MUSK’S ANSWER TO COMPLAINT
